Nowler, J.
The single question presented by this case is, whether a suit here, upon a promissory note given in Massachusetts by citizens of that State to citizens of the State of New-York, and by its express terms payable in Massachusetts, is barred by the discharge of its makers under the insolvent laws of Massachusetts, duly and regu*407larly obtained. This subject has so recently been considered by this court, in tbe case of Whitney v. Whiting, 35 N. H. 457, that it can hardly be necessary again to advert to the foundation of the general exemption of contracts between citizens of different States from the operation of State insolvent laws. Such exemption has been understood to rest solely on the positive prohibition of the Constitution of the United States; and, as that provision was intended for the protection of citizens of one State, creditors of those of another, it is clear that it may be waived by those entitled to its advantages. And we think it quite apparent, that, if the citizens of one State voluntarily become parties to and accept of a contract with citizens of another State, by its terms expressly to be executed within the limits of that other State, they must be holden to have waived their constitutional extra-territorial rights; the laws of the State where, by its express terms, it is to be executed, must determine the validity and obligation of such a contract; and its discharge, by the laws of that State, must be regarded as an effectual and valid discharge of it every where, without regard to the domicil of the parties to it.
. According to the provisions of the agreed case, there must, therefore, be

Judgment for the defendants.